Broomall, J.,
Defendant appeals from judgment entered against him for $25 penalty for violation of an ordinance of the City of Chester, passed February 3, 1919, sec. 18, providing for licensing of barbers. All the essential facts are agreed upon by counsel, and the only question for decision is: Did the Act of June 19,1931, P. L. 589, supersede the city ordinance of February 3,1919?
*458Defendant had complied with all the requirements of the Act of 1931, but refused to renew his city license for the year 1932 or to pay the $3 license fee. An examination of the act and the ordinance reveals that they cover the same subject of barber shop regulation. The act is more specific and comprehensive than the ordinance. It is clear that the purpose of the legislation is to bring about uniformity in the regulation of barbers and their shops and business, repealing all inconsistent acts and parts of acts. When such purpose is evident, the partial or local regulation must give way: Jadwin v. Hurley, 10 Pa. Superior Ct. 104; Commonwealth v. Gillam, 8 S. & R. 50; Borough of Yeadon v. Galen, 108 Pa. Superior Ct. 114. There seems to be nothing in this case to bring the ruling within Borough of Applewod v. Dosch, 239 Pa. 479.
And now, to wit, May 12,1933, the appeal is sustained and judgment entered for defendant.
From William R. Toal, Media, Pa.